Exhibit 99.1 Orthofix, International N.V. 3451 Plano Parkway Lewisville, TX 75056 USA Tel Orthofix.com News Release CONTACT: Mark Quick Denise Landry Investor Relations Media Relations Tel Tel markquick@orthofix.com deniselandry@orthofix.com Orthofix Announces Appointment of Alex Lukianov to Board of Directors LEWISVILLE, Texas – December 13, 2016 Orthofix International N.V. (NASDAQ:OFIX), a diversified, global medical device company, today announced that Alexis V. Lukianov has been named to its Board of Directors. Mr. Lukianov’s appointment expands the Board to 10 directors, 9 of whom are independent directors.
